SMYTH, Chief Justice.
[1] The Stephens-Adamson Manufacturing Company applied to have the words “Unit Carrier” registered as a trade-mark for roller brackets for belt conveyers; but the application was denied, on the ground that the words were descriptive. While the application was pending a motion for leave to strike out of the mark the word “Carrier” was overruled by the Commissioner of Patents. According to the decisions of this court (In re Beckwith, 48 App. D. C. 110, and authorities there, referred to), this was error.
[2] Considering the mark as émbracing merely the word “Unit,” the question as to whether or not it is descriptive is a close one. We have sustained the word “Cream” as a valid trade-mark for baking powder over the objection that it was descriptive. And the following words have been upheld: “Holeproof,” as applied to hosiery (Holeproof Hosiery Co. v. Wallach Bros., 172 Fed. 859, 97 C. C. A. 263); “Cream,” as applied to rolled oats (Albers Bros. Milling Co. v. Acme Mills Co. [C. C.] 171 Fed. 989); “Anti-Washboard,” as applied to soap (O’Rourke v. Central City Soap Co. [C. C.] 26 Fed. 576); and many others, equally suggestive, referred to in 'the last case, where the opinion is by Judge Brown, afterwards Mr. Justice Brown of the Supreme Court of the United States. He said of the words “Anti-Washboard” that they were not objectionable, “although the natural inference from them is that by the use of tire soap the necessity of rubbing cloths- is obviated.” Continuing he ruled:
“We incline to the opinion that they are rather suggestive than descriptive, and that they may be properly claimed as a trade-mark.”
It may be said that a mark to be suggestive must contain some element of descriptiveness; but if this be true, it seems from the foregoing decisions that this does not render it obnoxious to the law.. The word “Unit” is not descriptive, therefore, because it may suggest to the mind that the carrier, consisting of three rollers, moves as one. Standing alone, it does not necessarily indicate “a plurality of similars.” It refers as well to a single person or thing. Standard Dictionary, 1913. In electricity we speak of a unit current — one in which a unit quantity of electricity flows in unit time.
We think, therefore, that the applicant company, upon eliminating the word “Carrier,” is entitled to have the word “Unit” registered as a trade-mark for the goods mentioned in its application.
The decision of the Commissioner is reversed.
Reversed.